Case 6:20-cv-00422-JCB-KNM Document 12 Filed 10/30/20 Page 1 of 1 PageID #: 28




                                   No. 6:20-cv-00422

                                Cecil David Gibson,
                                      Plaintiﬀ,
                                         v.
                                Maxey Cerliano, et al.,
                                     Defendants.


                                       ORDER

                On July 31, 2020, plaintiﬀ Cecil David Gibson, proceed-
            ing pro se and in forma pauperis, ﬁled this civil rights law-
            suit pursuant to 42 U.S.C. § 1983. Doc. 1. The case was re-
            ferred to United States Magistrate Judge K. Nicole Mitchell
            pursuant to 28 U.S.C. § 636(b). Doc. 3.
                On August 4, 2020, the magistrate judge instructed plain-
            tiﬀ to ﬁle an amended complaint. Doc. 5. Plaintiﬀ failed to do
            so. On September 18, 2020, Judge Mitchell entered a report
            recommending that plaintiﬀ’s case be dismissed without prej-
            udice for want of prosecution and failure to obey an order.
            Doc. 10.
               The plaintiﬀ did not ﬁle any objections to the report. When
            a party fails to object to a magistrate judge’s report, the court
            reviews the record only for clear error. See Douglass v. United
            Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).
                Finding no clear error in the report, the court accepts the
            magistrate judge’s ﬁndings and recommendation. This action
            is dismissed without prejudice.
                                 So ordered by the court on October 30, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
